COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00070-CV


Henry F. Coffeen III Management,         §    From the 96th District Court
Inc., d/b/a Coffeen Management
Company
                                         §    of Tarrant County (096-283020-15)

v.
                                         §    October 27, 2016

Thomas Musgrave IV, Christina
Morgan, and Richard W. Dewese            §    Opinion by Justice Gardner


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that Appellant Henry F. Coffeen III Management, Inc.,

d/b/a Coffeen Management Company shall pay all of the costs of this appeal, for

which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By __/s/ Anne Gardner_________________
                                       Justice Anne Gardner